Title: To James Madison from John Mathieu, 31 May 1806 (Abstract)
From: Mathieu, John
To: Madison, James


                    § From John Mathieu. 31 May 1806, Naples. “I embrace this first occasion, to inform your Excellency that on account of my bad state of health, and the discharge of an employ some consequence under the present Government I can no longer assist the American Merchat-man, that may hereafter arrive in this Port; Wherefore I prayed Mr. Fredr. Degen your Naval Agent to assist them in my room until you name him, or somebody else to be Consul.
                    “Said Mr. Degen has reimbursed me 178. Dollars laid out by me, as well in Sicily by my Agents there, before the arrival of Mr. Barnes, that as also in Gallipoli and in this Port, for which I beg you to credit him against my receipt.”
                